DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on January 18, 2022, is acknowledged.  The traversal is on the ground(s) that examination of all groups would not provide a serious burden.  This is not found persuasive because claims 10-15 include limitations not present in claims 1-9. Searching for these additional limitations would provide a serious burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0340037 Bailey et al.
Regarding claim 1, Bailey teaches a vapor-permeable insert (paragraph 0103) for an item of clothing and footwear (paragraph 0083), comprising:

at least one second layer, which has at least one temporarily deformable portion, which includes a material that is sensitive to humidity and/or temperature variations (smp, paragraph 0101).
Regarding claim 2, Bailey teaches that said second layer is substantially coupled to said first layer at least at each said deformable portion, in a neighborhood comprising said at least one opening (perimeter of perforations, paragraph 0101).
Regarding claim 3, Bailey teaches that said material sensitive to humidity and/or temperature variations is of the polymeric type with shape memory (paragraph 0101).
Regarding claim 6, Bailey teaches that said second layer has, inside said portion which is temporarily deformable, at least one through cut 1110 and in that said at least one cut is at least partially superimposed on said at least one opening (paragraph 0108 and figure 11B, where the through cuts are the open portion inside each hexagon).
Regarding claim 7, Bailey teaches that said at least one cut has a geometric shape like a letter C (figure 11B, where four sides of a regular hexagon form a letter C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0340037 Bailey et al.

Since the instant specification is silent to unexpected results, the specific phase transition temperature is not considered to confer patentability to the claims. As the physical and responsive characteristics are variables that can be modified, among others, by adjusting the composition and additives of the polymeric material, the precise transition temperature would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed transition temperature range cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the phase transition temperature to obtain the desired responsive characteristic (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP 2144.05 Section II.
Regarding claim 5, Bailey teaches that said polymeric material with shape memory has a humidity threshold value, for transition from a second shape to a first shape (paragraph 0069). Bailey does not explicitly teach the humidity threshold value. 
Since the instant specification is silent to unexpected results, the specific humidity threshold value is not considered to confer patentability to the claims. As the physical and responsive characteristics are variables that can be modified, among others, by adjusting the composition and additives of the polymeric material, the precise humidity threshold value would 
Regarding claim 8, Bailey teaches the at least one opening and the at least one cut (figure 11B) but does not teach that they are the same geometric shape. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the shape of the opening or cut from different shapes to the same shape since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (MPEP 2144.04 Section IV Part B). Therefore, without a showing of criticality, the shapes of the cut or opening do not impart patentability to the claim.
Regarding claim 9, Bailey teaches that said at least one opening has a depth of 2 mm or less (paragraph 0192). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of less than 2 mm reads on the claimed range of between 0.1 and 0.8 mm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781